Citation Nr: 1811479	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected bronchial asthma.

2.  Entitlement to a rating in excess of 30 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Boston, Massachusetts.  In June 2016, the Veteran testified at a videoconference hearing before the undersigned.

This appeal was remanded in August 2016.  The Board's remand also included the issue of service connection for an acquired psychiatric disorder.  As service connection for bipolar I disorder was granted in a May 2017 rating decision, the issue of service connection for an acquired psychiatric disorder is no longer on appeal.  

The Board also referred the issue of an increased rating for diabetes mellitus, type II raised by the record in a July 2016 claim.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's current sleep apnea is not shown to be etiologically related to service, or to his service-connected bronchial asthma.

2.  The Veteran's bronchial asthma does not result in Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent predicted; FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent; Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent predicted; at least monthly visits to a physician for required care of exacerbations; or intermittent courses of systemic corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to the service-connected bronchial asthma, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).

2.  The criteria for a rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97 Diagnostic Code (DC) 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

In finding substantial compliance, the Board notes that it remanded both issues for examinations.  In a December 2017 statement, the Veteran's representative argued that the medical opinion regarding service connection for sleep apnea was not adequate.  However, the argument centers on the portion of the examiner's opinion discussing inhaled steroids contributing to the Veteran's service-connected diabetes mellitus, type II.  As regards whether the Veteran's bronchial asthma caused or contributed to his sleep apnea, the examiner's opinion is supported by an adequate rationale discussed in detail below.  

II. Service connection claim

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. § 1131; 38 C.F.R. § 3.310(a), (b).


B. Sleep apnea

In this case, the Board acknowledges the diagnosis of current sleep apnea; questionable obstructive sleep apnea was first noted in January 2000, while an August 2008 sleep study shows a confirmed diagnosis.  The Board has reviewed the service treatment records and notes no sleep apnea treatment.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service; or a nexus to the service-connected bronchial asthma.  The Veteran described that his sleep apnea may be secondary to his service-connected bronchial asthma during his June 2016 hearing.  Evidence directly addressing the question of nexus is limited to a February 2017 VA sleep apnea examination report.  The VA examiner, after a claims file review, opined that the Veteran's sleep apnea was less likely than not related to his military service, and less likely than not aggravated beyond its normal progression his bronchial asthma.  The opinion also shows that the Veteran's bronchial asthma did not cause his sleep apnea.  

The Board finds that the 2017 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  There are no other medical opinions of record.  With regards to direct service connection, the examiner opined that the claims file contained no evidence in support of the Veteran's assertion that it had its onset in service or was related to his military service.  The examiner noted that the Veteran had a sleep study 17 years after discharge, not for reasons of worsening of signs or symptoms first noted in service.  

The examiner noted that the Veteran offered a series of contentions linking his service-connected asthma to his sleep apnea, based mainly on his inhaled steroids causing morbid obesity and diabetes, and the obesity worsening his sleep apnea.  The Board observes that the Veteran previously withdrew a claim of service connection for weight gain; such was dismissed by the Board in August 2016.  The examiner noted that the Veteran's VA clinical records mentioned steroid injections for a shoulder issue as being the possible culprit.  They opined that it was biologically plausible that inhaled steroids had caused or contributed to his diabetes, but it was highly unlikely.  The examiner also noted that the Veteran contended that his nocturnal oxygen desaturation was mainly an asthma manifestation, but there was no support for that contention in the report of his 2008 sleep study, which showed obstructive episodes with desaturation.  The examiner concluded that it was less likely than not that the Veteran's sleep apnea had been aggravated beyond its natural progression by his bronchial asthma.  In this case, although the Veteran's representative has reported that this opinion is not adequate as noted above, as the examiner's opinion discusses the sleep study in support of their opinion.  The cause of the Veteran's diabetes is not pertinent to whether his bronchial asthma caused or aggravated his sleep apnea.   

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against the claim for service connection for sleep apnea, and the claim must be denied.  38 U.S.C. § 5107(b).  

III. Increased rating claim

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

B. Bronchial asthma

A 30 percent rating is available for bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602 where there is FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  The next higher evaluation of 60 percent is available when there is FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  An even higher 100 percent rating is warranted for a greater degree of symptomatology.  Pulmonary function test (PFT) results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2017).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  

In this case, August 2006 and February 2007 pulmonary consults both revealed pre-bronchodilator results of FEV-1 of 63 percent predicted and FEV-1/FVC of 75 percent; post-bronchodilator results were FEV-1 of 75 percent predicted and FEV-1/FVC of 75 percent.  A VA examination in March 2008 only included pre-bronchodilator results; those were FEV-1 of 73 percent predicted and FEV-1/FVC of 73 percent.  A January 2017 respiratory conditions disability benefits questionnaire from a VA physician included test results from September 2012.  The Veteran had pre-bronchodilator results of FEV-1 of 65 percent predicted and FVC of 78 percent; FEV-1/FVC was reported as 2.66/3.94 percent.  Post-bronchodilator results were FEV-1 of 3.33 (25 percent) predicted; FEV-1/FVC was not provided.  Although this report appears to indicate FEV-1 results of 25 percent predicted, the Board observes that the 2006 and 2007 tests indicate that FEV-1 of 2.53 liters was 63 percent predicted and 3.04 liters was 75 percent predicted.  Both reports also indicate the change between the results was 20 percent.  Additionally, the April 2017 results discussed below show that the Veteran had FEV-1 of 3.51 liters, which is 89 percent predicted.  Consequently, when considering the other tests of record, it appears that the 25 percent indicated was the change between pre- and post-bronchodilator results if the Veteran had FEV-1 of 3.33 liters.  

In accordance with a February 2017 VA examination, a PFT was performed in April 2017.  The Veteran had FEV-1 of 89 percent predicted and FEV-1/FVC of 71 percent; the examiner noted there was no significant change in FVC and FEV-1 after bronchodilator.  Consequently, based on pulmonary function tests results, a rating higher than 30 percent is not warranted.  The Board has considered both pre- and post-bronchodilator results, whichever were more advantageous to the Veteran, in rendering this determination. 

Regarding treatment, the 2008 examination report does not indicate that the Veteran has at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The January 2017 disability benefits questionnaire shows that the Veteran had weekly exacerbations, but required visits to a physician less frequently than monthly.  It also shows that the Veteran did not require the use of oral or parental corticosteroid medications.  The February 2017 VA examination report also shows that the Veteran does not have at least monthly visits to a physician for required care of exacerbations or intermittent courses of systemic corticosteroids.  Therefore, a higher rating based on treatment is also not warranted.

The most pertinent evidence reviewed in reaching this decision includes VA examinations from 2008 and July 2017, the 2017 disability benefits questionnaire, as well as the VA treatment records assembled in conjunction with this appeal dating from 2006 (one year prior to claim) through April 2017.  As a result of the above, a higher rating of 60 percent is not warranted.  

In making this determination, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected bronchial asthma, is denied.

Entitlement to a rating in excess of 30 percent for bronchial asthma is denied.



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


